Exhibit 10.62
  
SHARE EXCHANGE AGREEMENT


THIS AGREEMENT is made the 17th day of December 2010,
 
BETWEEN:
 

   
COREWORX INC.
       
(the “Corporation”)
           
OF THE FIRST PART
             
- and -
                 
ACORN ENERGY, INC.
       
(the “Shareholder”)
           
OF THE SECOND PART



Whereas the Shareholder holds 94,898,142 common shares in the capital of the
Corporation (the “Common Shares”);


And whereas the Shareholder wishes to exchange the Common Shares held by it for
non-voting commmon shares (the “Non-Voting Shares”) in the capital of the
Corporation (the “Share Exchange”);


And whereas the Share Exchange is beneficial to the Corporation;


And whereas the Corporation and the Shareholder acknowledge that subsection
51(1) of the Income Tax Act (Canada) (the “Tax Act”) shall apply to the exchange
of shares described in this Agreement;


Now therefore this agreement witnesseth that for and in consideration of the
mutual covenants and agreements herein contained and other lawful and valuable
consideration, the receipt of which is hereby acknowledged, it is agreed by and
between the parties hereto as follows:


1.                      Property to be Purchased and Sold Pursuant to the Share
Exchange.  Subject to the terms and conditions hereof, the Shareholder hereby
sells, assigns and transfers its Common Shares to the Corporation.


2.                      Purchase Price.  The purchase price payable to the
Shareholder for the Common Shares (the “Purchase Price”) shall be the fair
market value of the Common Shares as at the date hereof, and the parties hereto
have agreed and determined that the total fair market value of the Shareholder’s
Common Shares as at the date hereof is the total fair market value of
$34,103,513.50.


 
 

--------------------------------------------------------------------------------

 
 
3.                      Payment of Purchase Price.  The Purchase Price shall be
paid and satisfied by the Corporation by the allotment and issuance to the
Shareholder of 3,625,209 Non-Voting Shares.


4.                      Adjustment of Purchase Price.  If, notwithstanding the
manner in which the Corporation and the Shareholder have determined the Purchase
Price:


 
(a)
there shall be issued to the Corporation or to the Shareholder a notice of
assessment or reassessment pursuant to any taxing statute, which assessment or
reassessment is based upon an assumption of fact or a finding by any taxing
authority that the fair market value of the Common Shares is different from that
determined in accordance with the provisions of this agreement; or



 
(b)
any taxing authority notifies the Corporation or the Shareholder that it intends
to issue such notice of assessment or reassessment



then, subject to the rights of the Corporation and the Shareholder, if any, to
object to or appeal such assessment to any authority, board or court of
competent jurisdiction, the fair market value of the Common Shares as at the
date hereof shall, for the purposes of this Agreement, be deemed to be and to
have always been the value of the Common Shares as finally agreed to between the
Shareholder and the taxing authority.  Such value shall be substituted for the
fair market value determined under paragraph 2 hereof and the Purchase Price
shall be adjusted accordingly.


6.                      Representations and Warranties of the Shareholder.  The
Shareholder represents, warrants and covenants with the Corporation that it is
the sole beneficial owner of the Common Shares and has the exclusive right to
dispose of the said Common Shares free and clear of any claims or liens.


7.                      Representations and Warranties of the Corporation.  The
Corporation hereby represents, warrants and covenants with the Shareholder that:


 
(a)
the Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the Province of Ontario;



 
(b)
the Corporation has all necessary corporate power, authority and capacity to
acquire the Common Shares, to issue the Non-Voting Shares and to otherwise
perform its obligations hereunder;



 
(c)
all necessary corporate action has been taken by it or on its part to authorize
its execution and delivery of this agreement and the instruments required by
this agreement to be delivered by it and the performance of its obligations
hereunder and thereunder;



 
(d)
the issuance, allotment and delivery to the Shareholder of the 3,625,209
Non-Voting Shares in payment of the Purchase Price payable to the Shareholder
complies with all requirements of any laws applicable and does not conflict with
any provision of the articles of incorporation, as amended, or the by-laws of
the Corporation, or conflict with, or create an event of default under any
indenture, agreement or other instrument to which the Corporation is a party;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)
this agreement has been duly executed and delivered by the Corporation and
constitutes a valid and binding obligation of the Corporation enforceable
against it in accordance with its terms, subject to the usual qualification as
to enforceability being limited by bankruptcy and other laws effecting the
enforcement of creditors rights generally, equitable remedies being
discretionary remedies and rights to indemnification and contribution being
limited by applicable laws; and



 
(f)
the Common Shares are not “taxable Canadian property” for the purposes of the
Tax Act.



8.                     Survival of Representations and Warranties.  Each of the
aforementioned representations and warranties of the Shareholder and of the
Corporation shall survive the completion of the purchase and sale of the Common
Shares for a period of two years.


9.                     Adjustment of Stated Capital.  The Corporation and the
Shareholder agree that, in accordance with the provisions of subsection 24(3) of
the Business Corporations Act (Ontario), an amount equal to the “paid-up
capital” (as defined in the Tax Act) of the Common Shares will be added to the
stated capital account maintained for the Non-Voting Shares.


10.                    Further Assurances.  The parties hereto agree to execute
such further and other assurances and documents and to do all such things and
actions, which shall be necessary or proper for the carrying out of the purpose
and intent of this Agreement.


11.                   General.


 
(a)
Any headings in this Agreement are inserted for convenience of reference only
and shall not affect the interpretation hereof.



 
(b)
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein
(without regard to principles of conflicts of law which could impose the law of
another jurisdiction) and the courts of such Province shall have the
non-exclusive jurisdiction to entertain any action arising in connection with
this Agreement.



 
(c)
Time shall in all respects be of the essence of this agreement.



 
(d)
All dollar amounts expressed herein refer to the currency of Canada, unless
otherwise indicated.



 
(e)
The parties agree to execute and deliver to each other such further instruments
and other written assurances and to do or cause to be done such further acts or
things as may be necessary or convenient to carry out and give effect to the
intent of this agreement or as either of the parties may reasonably request in
order to carry out the transactions contemplated herein.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(f)
This agreement sets forth the entire agreement between the parties hereto
pertaining to the specific subject matter hereof and replaces and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties hereto, and there are no warranties, representations or
other agreements, whether oral or written, express or implied, statutory or
otherwise, between the parties hereto in connection with the subject matter
hereof except as specifically set forth herein.  No supplement, modification,
waiver or termination of this agreement shall be binding unless executed in
writing by the parties to be bound thereby.



 
(g)
In case any one or more of the provisions contained in this agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this agreement shall not
in any way be affected or impaired thereby, and any such invalid, illegal or
unenforceable provision shall be deemed to be severable, and the remainder of
the provisions of this agreement shall nevertheless remain in full force and
effect.



 
(h)
This agreement may be executed by the parties hereto in separate counterparts or
duplicates each of which when so executed and delivered shall be an original,
but all such counterparts or duplicates shall together constitute one and the
same instrument.




 
(i)  
This agreement shall be binding upon and enure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.  This agreement may not be assigned without the prior written consent
of the parties, which consent may be unreasonably withheld.



[INTENTIONALLY BLANK – SIGNATURE PAGE FOLLOWS]


 
4

--------------------------------------------------------------------------------

 


In witness whereof the parties hereto have executed this Agreement as of the
date first above written.



 
COREWORX INC.
       
Per:
  
   
Authorized Signatory
       
ACORN ENERGY, INC.
       
Per:
  
   
Authorized Signatory

 
 
5

--------------------------------------------------------------------------------

 

